     Case 4:16-cv-03396-YGR Document 372 Filed 10/03/19 Page 1 of 4




                    UNITED STATES COURT OF APPEALS
                           FOR THE NINT~-I CIRCUIT
              Farm 1. Notice of Appeal from a Judgment or Order of a
                            United States District Court
Name of U.S. District Court:                   Northern District of California

U.S. District Court case number: 4:16-cv-03396-YGR JSC

Date case was first filed in U.S. District Court: 06/20/2016

Date ofjudgment or order you are appealing:                           09/09/2019
Fee pall fOT appear (appealfees are paid at the U.S. District Court)

~~ Yes      ~'~ No        C` IFP was granted by U.S. District Court

List X11 Appe11aI1tS (List each party ling the appeal. Do not use "et al."or other abbreviatzons.)

  Rash Curtis &Associates




Is this across-appeal? ~"~ Yes                   No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                     ~' Yes         ~%: No
If Yes, what is the prior appeal case number?

Your mailing address:
1425 River Park Drive, Suite 400



City: Sacramento                          ~ State: CA                   Zip Code: 95815

Prisoner Inmate or A Number(if applicable):

Signature       /s/ Mark E. Ellis                                         Date October 3, 2019

    CEln~~~lete crrrc~',file with the attached ~c3pr~seratatiora str~lernent in the t,•'.~~. L)i~t~ict CoutAt
                     Feedback or questions about thisform? Email us atforrnsicLca9.t~scourts.gov

Form 1                                                                                             Rev. 12/01/2018
     Case 4:16-cv-03396-YGR Document 372 Filed 10/03/19 Page 2 of 4




                      UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
     Instructions for• this orn~: httv:/hvwtiv.ca9.u~scou~ts.gav/fof•ms~orrn06instrzfctivn.s.~df
Appellant(S)(List each partyfiling the appeal, do not use "et al."or other abbrevzatzons.)
Names)of a / arties t
Rash Curtis &Associates



Names)of counsel
   k E. E11is



Address: 1425 River Park Drive, Suite 400, Sacramento, CA 95815
Telephone number(s): (916)283-8820
Email(s): mellis@ellislawgrp.com
Is counsel registered for Electronic Filing in the 9th Circuit?                       C~ Yes     t``= No

A~pellee(S)(List only the names ofparties and counsel who will oppose you on appeal. List
separately represented parties separately.)
 Names)of a / arties t
''SANDRA McMILLION,JESSICA ADEKOYA,AND IGNACIO PEREZ,on
''.Behalf of Themselves and all Others Similarly Situated

Name(sl of counsel (if anvl:
Scott A. Bursor



Address: 2665 S. Bayshore Drive, Suite 220, Miami,FL 33133
Telephone number(s): (212)989-9113
Email(s): Scott@bursor.com


To list additionalparties and/or counsel, use next page.
                  Feedback or questions about thisform? Email us atforms ca9.trscourts gov

Form 6                                               1                                       Rev. 12/01/2018
    Case 4:16-cv-03396-YGR Document 372 Filed 10/03/19 Page 3 of 4




Continued list of parties and counsel: (attach additionalpages as necessary)
Appellants
Name s) of art /artier:
Rash Curtis &Associates

Names of counsel if an
Anthony P. J. Valenti


Address: 1425 River Park Drive, Suite 400, Sacramento, CA 95815
Telephone number(s): (916)283-8820
Emai1(s): avalenti@ellislawgrp.com
Is counsel registered for Electronic Filing in the 9th Circuit?                         ~ Yes       c~` No
Appellees
Names)of art /artier;
SANDRA McMILLION,JESSICA ADEKOYA,AND IGNACIO PEREZ,on
Behalf of Themselves and all Others Similarly Situated
Names)of counsel(if any):
L. Timothy Fisher


Address: 1990 N. California Boulevard, Suite 940, Walnut Creek, CA 94596
Telephone number(s): (925)300-4455
Email(s): ltfisher@bursor.com

Name{s)of partylparties:
SANDRA McNIILLION, JESSICA ADEKOYA,AND IGNACIO PEREZ,on
Behalf of Themselves and all Others Similarly Situated
Name{s)of counsel (if any):
Yeremey Krivoshey


Address: 1990 N. California Boulevard, Suite 940, Walnut Creek, CA 94596
Telephone number(s): (925} 300-4455
Email(s): ykrivoshey@bursor.com
                 Feedback or questions about thrsform? Email us at >'ornas,~ca9.uscotn~ts.~ov

Form 6                                               2                                          Rev. 12/01/2018
    Case 4:16-cv-03396-YGR Document 372 Filed 10/03/19 Page 4 of 4




Continued list of parties and counsel: (attach additionalpages as necessary)
Appellants
Names of a /artiest
Rash Curtis &Associates

Names of counsel if an :
Lawrence K.Iglesias


Address: 1425 River Park Drive, Suite 400, Sacramento, CA 95815
Telephone number(s): 916-283-$820
Email(s): liglesias@ellislawgrp.com
Is counsel registered for Electronic Filing in the 9th Circuit?                           ~~'~~ Yes   t~ No
Appellees
Names of a / artiest



Names)of counsel (if any}:



Address:
Telephone number(s):
Email(s):

Names of a /artiest



Names)of counsel (if any):



Address:
Telephone number(s):
Email(s):
                 Feedback or questions about thisform? Email us at for'ms~+),c~9.usco:rris.gov

Form 6                                                2                                          Rev. 12/01/2018
